—Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered July 25, 2008, convicting him of burglary in the third degree and possession of burglar’s tools, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
As a threshold matter, the defendant’s challenge to the legal sufficiency of the evidence supporting his conviction is unpreserved for appellate review (see People v Hawkins, 11 NY3d 484, 492 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see CPL 470.15 [5]; People v Taylor, 94 NY2d 910, 911 [2000]).
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 *724NY3d 633 [2006]). Skelos, J.P., Angiolillo, Balkin and Lott, JJ., concur.